IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT JACKSON

                                 MAY 1997 SESSION
                                                       FILED
                                                           July 7, 1997

                                                       Cecil Crowson, Jr.
                                                       Appellate C ourt Clerk
STATE OF TENNESSEE,                    )
                                       )    C.C.A. NO. 02C01-9605-CR-00174
             Appellee,                 )
                                       )    SHELBY COUNTY
VS.                                    )
                                       )    HON. ARTHUR T. BENNETT,
VERNITA COX,                           )    JUDGE
                                       )
             Appellant.                )    (Sentencing)



FOR THE APPELLANT:                          FOR THE APPELLEE:


MARVIN E. BALLIN                            JOHN KNOX WALKUP
      and                                   Attorney General & Reporter
MARK A. MESLER
200 Jefferson Ave., Suite 1250              MICHAEL J. FAHEY, II
Memphis, TN 38103                           Asst. Attorney General
                                            450 James Robertson Pkwy.
                                            Nashville, TN 37243-0493

                                            WILLIAM L. GIBBONS
                                            District Attorney General

                                            DAVID B. SHAPIRO
                                            Asst. District Attorney General
                                            Criminal Justice Center -- Third Fl.
                                            Memphis, TN 38103




OPINION FILED:____________________



AFFIRMED AS MODIFIED


JOHN H. PEAY,
Judge
                                            OPINION



                The defendant pled guilty to one count of robbery, a class C felony. She

was originally sentenced as a Range I standard offender to three years confinement. On

appeal, this Court remanded “for the imposition of alternative sentencing.” Specifically,

this Court instructed the court below “to consider split confinement, periodic confinement,

and community corrections, and to select the sentencing option which best serves the

goals of the Sentencing Act and appellant Cox’s rehabilitative needs.” On remand, the

court below imposed an alternative sentence of probation coupled with periodic

confinement. T.C.A. § 40-35-307. The defendant has again appealed, complaining that

“the trial court improperly refused to place [her] on Community Corrections.” Upon our

review of the record, we direct the entry of an order increasing the defendant’s period of

probation to two and one-half years, and otherwise affirm the judgment below.



                At the resentencing hearing, the court below initially indicated its willingness

to put the defendant on Community Corrections. The judge changed his mind, however,

upon recalling that the defendant had pled guilty to robbery, a violent offense.1

Community Corrections is not generally available to defendants who have been convicted

of a violent felony offense. T.C.A. § 40-36-106(a)(3). Upon being asked by the judge

for a recommendation other than Community Corrections, the defendant’s lawyer

responded, “I would suggest a very minimum sentence under split confinement to be

done on the weekends and then followed by a period of probation.” The court then

determined to suspend all but six months of the defendant’s sentence, to be served on

the weekends, followed by two years of probation.




        1
          The offense of robbery is committed upon “the intentional or knowing theft of property from the
person o f another by violence or putting the person in fear.” T.C.A. § 39-13-401 (a).

                                                    2
                 We disagree with the defendant that the court below erred by not placing

her on community corrections. Her conviction is for a violent felony offense. See State

v. Staten, 787 S.W.2d 934, 936 (Tenn. Crim. App. 1989) (“The very act of taking property

under threat of bodily harm or death . . . is inherently as to require the defendant to serve two and one-half years on probation following

completion of the six month period of confinement. The judgment below is otherwise

affirmed.



                                            ______________________________
                                            JOHN H. PEAY, Judge



CONCUR:



______________________________
GARY R. WADE, Judge



______________________________
THOMAS T. WOODALL, Judge




                                        4